Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Monisola Augusta Adeyemo and Juliana Adeyemi Ogunlusi appeal the district court’s order dismissing their civil complaint for lack of subject matter jurisdiction under the doctrine of consular nonre-viewability and for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Adeyemo v. Kerry, No. 8:12-cv-00874-DKC, 2013 WL 498169 (D.Md., Feb. 7, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.